Citation Nr: 0103563	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  96-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1989 to March 
1993. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on April 
12, 1996.  A transcript of that hearing has been associated 
with the record on appeal.  At that hearing, the appellant 
withdrew his request for a hearing before a member of the 
Board, previously requested in November 1995.  

In an August 1999 statement, the appellant appears to have 
raised a claim for an increased rating for his service 
connected scars, which has not yet been addressed by the RO.  
This issue is referred to the RO for appropriate development.


FINDINGS OF FACT

1.  All evidence necessary to substantiate the appellant's 
claims has been obtained by the agency of original 
jurisdiction.

2.  The evidence does not show that the appellant has 
headaches related to his military service.


CONCLUSION OF LAW

Chronic headaches were not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show that, on November 27, 1990, the 
appellant was struck about the head with a pool cue.  At the 
time of treatment, he was oriented to person, place, and 
time.  He stated that he was unsure of any loss of 
consciousness.  His pupils were equal, round, and reactive to 
light and accommodation.  He had a right postauricular 
laceration measuring three and one-half centimeters, a two-
centimeter laceration to the left lateral eyebrow area, and a 
left periorbital hematoma.  The lacerations were cleaned and 
repaired.  The examiner noted that there had been no definite 
loss of consciousness.  X-ray examination of the appellant's 
orbits and cervical spine were normal.  On December 5, 1990, 
the sutures were removed with no problems.  The wounds were 
healing well.

In December 1991 the appellant reported that, other than 
being treated for an airway disorder in April 1991, he had 
had no medical problems during the previous twelve months.

A January 1993 examination report of the appellant revealed 
no complaints of headaches.  

In March, 1995, the appellant was treated as a VA outpatient 
for headaches.  He reported that the headaches had occurred 
for the past two years, approximately two to three times per 
week.  He stated that the onset occurred at different times 
during the day and was gradual.  He described throbbing pain 
that began in the front and moved to the back of his head.  
He stated that the headaches lasted one to two hours and were 
relieved by taking a "bunch" of Tylenol.  The diagnosis was 
headaches.  The appellant was advised to take one Darvocet 
and three Tylenol at the onset of a headache.  Later that 
month, the appellant was treated as a VA outpatient for low 
back pain.  He reported a history of headaches for the past 
one and one-half years.

At an April 1995 VA general medical examination, the 
appellant reported experiencing headaches, which first 
started, prior to his going to Saudi Arabia, when he was 
struck with a pool cue and rendered unconscious.  He stated 
that until approximately one year previously his headache had 
been alleviated by Tylenol or Motrin.  He stated that since 
that time he required Darvocet to relieve the pain.  He 
stated that the headache was located like a band around his 
head that throbbed.  He stated that he could feel the 
headache coming on but he did not have any visual problems.  
He stated that the headache could begin at any time.  He 
denied any photophobia, nausea, or vomiting.  He stated that 
the headache came on approximately twice per week.  His 
pupils were equal, round, and reactive to light and 
accommodation.  His extraocular movements were intact.  
Cranial nerves II - XII were grossly intact.  His motor 
strength was 5/5 in all extremities.  Sensory perception was 
within normal limits in all extremities.  His reflexes were 
2+ throughout.  The examiner diagnosed headache secondary to 
nonclassical migraine headaches.

At a September 1995 VA general medical examination, the 
appellant provided a history of occasional headaches, 
occurring approximately one to two times per month, for 
several years.  He stated that, at the onset of the 
headaches, he had been struck on the right side of his head 
with a pool cue.  He reported that the pain had not changed 
in severity or intensity since that episode.  He denied any 
other trauma to his head.  He denied symptoms suggestive of 
seizure or migraine headaches.  Neurologically, the appellant 
was grossly intact.  The examiner noted that his examination 
of the appellant was unrevealing and that, consequently, no 
further testing was warranted.

In his November 1995 substantive appeal, the appellant stated 
that his headaches began while he was on active duty and 
progressively worsened.  He stated that previous VA 
examinations had been insufficient because they had not 
included radiographic studies.  He stated that he had not 
reported having headaches at his separation examination 
because at that time he was not experiencing headaches.  He 
explained that he had ceased all training and physical 
activities approximately one to two months prior to his 
separation examination.  He stated that, in service, his unit 
spent most of its time in the field and his headaches were 
treated only with aspirin.  He explained that records of such 
treatment were not kept.

At the April 1996 hearing, the appellant testified that while 
in service he had been struck in the back of his head and 
over his left eye with a pool cue.  He stated that both 
injuries had required sutures to close the wounds.  He added 
that he had been placed on a limited duty profile after that 
episode consisting of no duty for seven days and followed by 
light duty for thirty days.  He said that since that episode 
he had periodically suffered from severe headaches.  He 
stated that while in service he was treated with various 
painkillers including Motrin and Tylenol with codeine.  He 
stated that, because of his military occupational specialty 
of sniper, he did not have regular access to medical 
facilities and his headaches were often treated by a medic 
with tablets of aspirin, phenacetin, and caffeine.  He stated 
that this was particularly the case during his service in the 
Southwest Asia Theatre of Operations.  The appellant 
described the headache as beginning across his forehead, 
proceeding around the back of his head and down to the base 
of his neck.  He stated that the headaches occurred at least 
four times per week.  He stated that he experienced blurred 
vision with the headaches.

In a May 1996 statement, the appellant asserted that his VA 
medical records and service medical records did not 
accurately depict the severity of his disabilities.  He 
explained that in service he was often unable to receive 
treatment at a battalion aid station because his military 
occupational specialty was scout/sniper.  He added that 
because he was not service connected for headaches he was 
refused treatment at a VA medical center on many occasions.  
He also complained that prior VA examinations for his 
headaches had not included radiologic studies.

In July 1996, the appellant was treated as a VA outpatient 
for asthma.  He reported that he experienced chronic 
headaches.

In an August 1996 statement, the appellant recounted that, on 
November 27, 1990, he had been struck on the right side of 
the back of his head with a pool cue and lost consciousness.  
He stated that, while he was unconscious, he was struck above 
his left eye.  He explained that sutures had been required to 
close both wounds and that as a result he had two visible 
scars from the injuries.  He opined that this episode caused 
constant, severe headaches that he continued to experience.  
He stated that he had not sought private medical treatment 
because he lacked health insurance.

In an August 1997 statement, the appellant stated that he had 
had severe headaches for the previous three and one-half 
years.  He stated that, at times, the headaches occurred two 
to three times per week and lasted from one to six hours, 
with relief only from taking pain medication and lying down.

At a February 1998 VA examination, the appellant reported 
that in 1990 he sustained a closed head injury.  He explained 
that he had been breaking up a fight when he was struck with 
a pool cue in the right mastoid and left supraorbital area.  
He stated that he lost consciousness for less than five 
minutes.  He sustained a laceration in the right mastoid and 
left supraorbital area.  He denied any nausea, vomiting, 
seizures, or other focal neurological symptoms after the 
trauma.  He stated that he had been suffering for years with 
generalized throbbing headaches, which occurred two to three 
times per week.  He stated that in the past they had occurred 
primarily at the site of the old injury in the scalp area.  
He described his current headaches as throbbing, generalized, 
and band-like.  He graded the headaches as seven to ten in 
severity with ten being the worst headache of his life.  He 
stated that, if untreated, the headaches lasted for hours.  
He stated that, if he treated them with Darvocet and Tylenol, 
they lasted only one to two hours.  He denied any migrainous 
symptoms such as aura, photophobia, phonophobia, nausea, or 
vomiting.  He stated that the headaches had not changed over 
the past few years.  He stated that there were no changes in 
frequency or intensity and that there were no precipitating 
factors.  He added that the headaches never occurred during 
sleep or upon awakening.  Nonfocal neurological examination 
of the appellant was normal.  The examiner noted that the 
appellant's history did not suggest postconcussive headaches 
and was most consistent with tension headaches.  The examiner 
added that the appellant did not report any joint pain and 
that the appellant associated his neck pain with his 
headaches, which were band-like and radiated to his neck and 
shoulders.  The examiner explained that this was most 
consistent with tension-type headaches.  The examiner added 
that he doubted seriously that the appellant's headaches were 
in any way related to the prior episode of head trauma.  The 
examiner stated that, in light of the appellant's normal 
nonfocal neurological examination, he did not recommend 
further imaging studies for the appellant's headaches.  The 
headaches were unchanged over the years and remained in 
fairly good control.  

In an August 1999 statement, the appellant stated that prior 
to an incident in November 1990, he never had any difficulty 
with headaches, but that since that episode he had suffered 
from severe headaches.  The appellant added that he was 
unable lay on the right side of his head because it was 
tender.  He stated that he had reported to VA physicians that 
he had frequent headaches.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000) (to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 
38 C.F.R. § 3.103 (2000).  In this case, there is no 
indication of additional relevant records that the RO has 
failed to obtain, and the RO arranged for timely VA 
examinations of the appellant.  No further assistance is 
necessary to substantiate the appellant's claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991) (holding that, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted).  Having 
determined that the duty to assist has been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the medical evidence does not support the 
appellant's contention that his headaches are related to 
service, including the incident in November 1990 when he was 
struck about the head with a pool cue.  The appellant has 
undergone three VA examinations for his headaches.  None of 
the examinations have attributed the appellant's headaches to 
his service.  At the February 1998 VA neurological disorders 
examination, the examiner specifically opined that the 
appellant's headaches were not related to the prior episode 
of head trauma.  Further, the appellant's service medical 
records do not indicate that he was treated for headaches.  
Examination of the appellant in January 1993, approximately 
two months prior to his separation from service, failed to 
show complaints of headaches.  Moreover, post service medical 
records do not show treatment of the appellant for headaches 
until approximately two years after his separation from 
service.  

Also arguing against the appellant's claim is his 
inconsistent history with respect to his headaches.  At that 
time of his initial post service treatment, in March 1995, 
the appellant reported to one examiner that the headaches 
began two years previously-approximately at the end of his 
service-and told another examiner that the headaches had 
begun one and one-half years previously-approximately six 
months post service.  In April 1995 the appellant reported 
that the headaches had begun in November 1990-following the 
incident with the pool cue and more than four years earlier 
than he had reported previously.  Although the appellant is 
competent to testify that he had headaches, his own reported 
medical history undermines his current statements that his 
headaches have occurred since November 1990.

Finally, although the appellant has opined that his being 
struck with a pool cue in November 1990 caused his headaches, 
his assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Likewise, the appellant is not competent to 
determine whether further radiographic studies of his head 
are required to determine the etiology of his headaches.

Under these circumstances, the preponderance of the evidence 
is against the conclusion that the appellant is entitled to 
service connection for headaches.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("[A] veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between veteran's service and 
the disability . . . ."); Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" (quoting Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992))).  The evidence for and against 
the claim is not in relative equipoise; therefore, no 
reasonable doubt issue is raised.  38 U.S.C.A. § 5107(b)(West 
1991); 38 C.F.R. § 3.102 (2000).

As noted previously, there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000.  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

The record in this case, however, reflects that the 
requirements of the foregoing law have been met, and that a 
remand of this issue to the RO to consider this change in law 
is not warranted.  In this regard, the Board observes that, 
although the RO advised the appellant that the duty to assist 
did not apply because his claim to service connection for 
headaches was not well grounded, the record establishes that 
the appellant has been informed of that evidence which would 
be necessary to substantiate his claim.  In addition, the 
record includes reports of three VA examinations conducted 
concerning this claim and the appellant's relevant treatment 
records.  Moreover, there have been no assertions by either 
the appellant or his representative that additional relevant 
records are available.

The appellant has been clearly on notice that the denial of 
service connection for headaches was because such a disorder 
was not shown in service and had not been shown to be related 
to his service.  Furthermore, the February 1998 VA 
neurological examination specifically addressed whether the 
appellant's headaches were related to his service and whether 
radiographic studies were necessary.

Under these circumstances, the Board concludes that VA has 
met its duty to assist in developing the facts pertinent to 
the appellant's claim under the provisions of the recently 
enacted Veterans Claims Assistance Act of 2000 and that no 
further development in this case is required.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the appellant has not been prejudiced by the 
decision herein as his contentions would be the same whether 
the claim was denied as not well grounded as originally 
determined by the RO, or after its consideration on the 
merits as accomplished by the Board.   


ORDER

Entitlement to service connection for headaches is denied.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

